           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 1 of 8




 1   Richard T. Drury (SBN 163559)
     richard@lozeaudrury.com
 2   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 3   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 4   Oakland, CA 94607
     Telephone: (510) 836-4200
 5   Facsimile: (510) 836-4205
 6   [Additional counsel appearing on signature page]
 7   Attorneys for Plaintiff and the Alleged Classes
 8
 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                           Case No. 3:19-cv-05711-EMC
12    ABANTE ROOTER AND PLUMBING,
      INC., individually and on behalf of all others       RESPONSE IN OPPOSITION TO
13    similarly situated,                                  MOTION TO STAY (DKT. 64)
14                           Plaintiff,
                                                           Hearing: December 3, 2020
15    v.                                                   Time: 1:30 p.m.
                                                           Judge: Hon. Edward M. Chen
16    TOTAL MERCHANT SERVICES, LLC, a                      Location: Courtroom 5, 17th Floor
      Delaware limited liability company,                  Complaint Filed: September 11, 2019
17
                             Defendant.
18
19
     I.     INTRODUCTION
20
            Discovery has revealed that Defendant Total Merchant Services, LLC (“Defendant” or
21
     “TMS”) had its telemarketers place tens of thousands of unsolicited calls to consumer cell phones
22
     without prior express written consent—violating the Telephone Consumer Protection Act, 47
23
     U.S.C. § 227, et seq. (“TCPA”) in the process. Yet rather than accept responsibility for its actions,
24
     let alone take steps to curb its unlawful practices, TMS asks the Court to stay this matter while the
25
     Supreme Court considers the case of Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020),
26
     which will potentially address whether a computerized dialing system must also use a random
27
     number generator to be considered an ATDS under the statute.
28
                                                       1
           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 2 of 8




 1           The Court should deny TMS’s motion. TMS’s assessment of the Duguid decision is
 2   flawed. To hear Defendant tell it, a decision in Duguid favorable to TMS “may eliminate the
 3   issues in this case”. (Mot. to Stay, dkt. 40, at 7.) Such a doomsday prediction overlooks the fact
 4   that, regardless of any hypothetical change that the Supreme Court may make to the definition of
 5   an ATDS, the true nature of the dialing equipment must be proven through discovery. Rather than
 6   sit idly by for months and months while evidence becomes more distant and difficult to obtain,
 7   the parties should proceed with the discovery (and related proceedings) that will be required
 8   regardless of the Duguid decision.
 9           Additionally, the Landis factors for granting a stay do not favor TMS’s request. Plaintiff
10   and the Class members face a real risk of harm if discovery is stayed pending a decision in
11   Duguid, while TMS’s supposed hardship depends on the Supreme Court disposing of Plaintiff’s
12   claim—which is highly unlikely to happen. Judicial economy will not be served by postponing
13   discovery and forcing this matter to languish on the Court’s docket.
14           As such, and as explained further below, Defendant’s Motion to Stay should be denied in
15   its entirety.
16   II.     ARGUMENT
17           TMS’s request that the Court stay this case pending the Supreme Court’s review of
18   Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019) should be denied. Although the Supreme
19   Court’s ruling could theoretically change the definition of an ATDS, it will not affect the
20   foundation of Plaintiff’s claim: no matter what is decided, this case will require discovery
21   regarding the dialing technology used by TMS’s agents, and TMS cannot credibly seek to further
22   delay that discovery. Likewise, a stay is unsupported by the Landis factors—an indefinite delay of
23   inevitable discovery does not further the interests of judicial economy and instead would
24   prejudice Plaintiff’s ability to obtain necessary evidence. As a result, TMS’s request to stay
25   should be rejected, and the Court should permit this matter to proceed to discovery.
26
             A.      A stay is unwarranted because discovery is needed regarding the dialer that
27                   was used in any case.

28
                                                      2
           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 3 of 8




 1          At issue in Duguid is the definition of an ATDS. There, the Ninth Circuit rejected the
 2   argument that an ATDS must use a random or sequential number generator to serve as an ATDS.
 3   Duguid, 926 F.3d at 1149–51. On July 9, 2020, the Supreme Court granted certiorari for review of
 4   the following issue:
 5          Whether the definition of ATDS in the TCPA encompasses any device that can
 6          ‘store’ and ‘automatically dial’ telephone numbers, even if the device does not
            ‘us[e] a random or sequential number generator.’
 7
     See Petitioner’s Brief in Facebook, Inc. v. Duguid, et al., Case No. 19-511, 2019 WL 5390116, at
 8
     *ii (S. Ct. Oct. 17, 2019). Hence, the Supreme Court will consider whether a dialer that does not
 9
     use a “random or sequential number generator” may be considered an ATDS.
10
            While a decision in either direction could certainly impact TCPA litigation and the legal
11
     definition of an autodialer, it will not dispose of Plaintiff’s claims or the requirement to
12
     demonstrate the use of an ATDS. That is, regardless of the ruling in Duguid, Plaintiff must,
13
     through discovery, obtain evidence of the dialer that was actually used to place the calls at issue
14
     in this case—such evidence is in the possession of third parties, and it will be required no matter
15
     what the Supreme Court decides in order to evaluate whether the technology and functionality
16
     meet whatever ultimate definition may be adopted. Consequently, there is little reason to stay
17
     discovery that will be needed no matter the Supreme Court’s decision.
18
            As a final point, it is worth noting here that Plaintiff had prepared an inspection of the one
19
     of the dialers at issue together with certain depositions to follow the Parties’ first mediation
20
     session with Judge Infante. (See “Declaration of Attorney Patrick Peluso (“Peluso Decl.”) ¶ 3, a
21
     true and accurate copy of which is attached hereto as Exhibit A.) Defendant adjourned the first
22
     session indicating that it needed to conduct further research regarding the size of the class and
23
     asked, given that the Parties were mediating, if the inspection of the dialing equipment and
24
     depositions would be continued. (Id. ¶ 4.) Plaintiff agreed so that the Parties could focus their
25
     efforts and resources on the mediation. (Id. ¶ 5.) Without divulging any confidential information,
26
     the second mediation session was unsuccessful (Id. ¶ 6.), and now Defendant seeks to avoid this
27
     necessary discovery entirely. The Court frankly shouldn’t condone such gamesmanship.
28
                                                        3
           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 4 of 8




 1          In short, the Court should deny the stay because the discovery is necessary and was, up
 2   until a couple weeks ago, scheduled to proceed.
 3          B.      The requested stay also fails to meet the Landis factors.
 4          TMS also claims that the requested stay is supported by the factors set forth in Landis v.
 5   N. Am. Co., 299 U.S. 248, 254 (1936). Any party seeking a stay “must make out a clear case of
 6   hardship or inequity in being required to go forward, if there is even a fair possibility that the stay
 7   for which he prays will work damage to someone else.” Id. at 255.
 8          Defendant’s analysis of the Landis factors is flawed—none of the factors favor a stay.
 9          Possible damage of granting stay
10          TMS’s only assertion regarding potential harm to Plaintiff is that there is no “need for
11   immediate relief”. (Dkt. 64, at 9.) But Plaintiff seeks injunctive relief in its Complaint, which is
12   necessary to prevent TMS from continuing its unlawful telemarketing practices directed not just
13   to itself, but to absent class members. Even if Plaintiff does not receive another call, every month
14   that this matter is delayed is another month for Defendant and its agents to continue their
15   automated telemarketing campaign to other consumers unchecked and exacerbate the harms at
16   issue in the case. Further, and in addition to the harm associated with continued telemarketing,
17   Plaintiff’s ability to pursue this action would be harmed by a stay. Generally, a delay that results
18   from a stay can harm plaintiffs because it threatens the availability of evidence. Blue Cross &
19   Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007)
20   (recognizing that “[d]elay inherently increases the risk that witnesses’ memories will fade and
21   evidence will become stale”). If Plaintiff is unable to finalize discovery to secure evidence
22   possessed by Defendant, its telemarketers, and various other third parties until the Supreme Court
23   rules on Duguid, Plaintiff may lose the ability to obtain evidence to support its claims. This
24   prejudice is exacerbated by the fact that TMS fails to maintain any calling records for its agents,
25   which requires Plaintiff to conduct extensive third-party discovery from entities that have no
26   obligation to retain relevant documents and data. In short, Plaintiff will suffer harm if the case is
27   stayed because it would be unable to discover evidence material to its claims for the duration of
28
                                                        4
           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 5 of 8




 1   any stay, during which time Defendant could continue its unlawful practices. This factor weighs
 2   against a stay.
 3          Hardship in proceeding
 4          TMS’s prediction that it would suffer “expensive and time-consuming class action
 5   discovery and motion practice, which could be futile if the Supreme Court reverses the Ninth
 6   Circuit” in the absence of a stay is rooted in its erroneous assessment of the Duguid case and of
 7   Plaintiff’s claim. (See Dkt. 64 at 1.) This is simply not true. The discovery was just recently
 8   scheduled to go forward until Defendant asked that it be canceled due to the mediation. And if the
 9   Supreme Court upholds the Duguid decision, Plaintiff could succeed on its claim without
10   evidence of a number generator; if the decision is overturned, Plaintiff will need evidence to
11   support its claim and meet the TCPA definition. But the Duguid decision cannot and will not
12   dispose of Plaintiff’s case because discovery will be needed on the dialer at issue either way. In
13   other words, the requested stay would only delay necessary and inevitable discovery. Moreover,
14   TMS will not suffer hardship in proceeding, aside from the ordinary expenses associated with
15   litigation, which are certain and insufficient to justify postponing this matter for an unspecified
16   period of time. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (“[B]eing
17   required to defend a suit, without more, does not constitute a ‘clear case of hardship or
18   inequity.’”) Thus, this factor does not favor granting the requested stay.
19          Judicial economy
20          Judicial economy wouldn’t be served by a stay either. In response to a similar request in
21   another TCPA case, the District of Arizona reasoned that “regardless of the results in Facebook
22   [v. Duguid]…[the defendant] will be required to engage in discovery.” Whittaker v. All Reverse
23   Mortgage Inc., No. CV-20-08016-PCT-DLR, dkt. 26 at 2 (D. Ariz. July 17, 2020) (attached
24   hereto as “Exhibit B”). “[O]nce the Supreme Court releases its decision defining ATDS, Plaintiff
25   still would be entitled to conduct discovery into Defendant’s systems to determine whether those
26   systems met the ATDS definition. In fact, Defendant has not pointed to a single discovery issue
27   that would be eliminated by a Facebook decision favorable to it . . . .” (Ex. B at 2.) The Whittaker
28
                                                       5
           Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 6 of 8




 1   court denied the motion to stay because “discovery issues are not likely to be mooted and
 2   resources are not likely to be spared” by awaiting Duguid’s outcome to begin discovery that is
 3   necessary regardless. Id. The same holds true here—TMS cannot credibly suggest that the Duguid
 4   decision will moot any discovery issues because Plaintiff will require discovery into the dialing
 5   system regardless of what the Supreme Court decides.
 6          In short, there is no support for staying this matter until the Supreme Court issues its
 7   ruling in Duguid and postponing all proceedings indefinitely. This is not one of the “rare”
 8   instances where a party should be made to stand aside while a pertinent rule of law is decided.
 9   Landis, 299 U.S at 255. Judicial economy would not be served by postponing this case for an
10   unspecified period of time, based only on Defendant’s misguided belief that a Supreme Court
11   decision would drastically alter Plaintiff’s cause of action. Further, given that Plaintiff would
12   likely suffer harm in the form of evidence becoming unavailable if such a stay is granted, and that
13   TMS will not suffer any harm beside the inevitable cost of litigation, the requested stay is
14   inappropriate. Defendant’s request to stay this matter should be denied.
15   IV.    CONCLUSION
16          Defendant’s Motion should be denied. The Supreme Court’s upcoming review of the
17   ATDS definition in Duguid will not dispose of Plaintiff’s claim, and the Landis factors do not
18   support staying inevitable discovery and proceedings. Accordingly, the Court should deny the
19   motion, permit the parties to proceed with discovery, and award any such relief as it deems
20   necessary and just.
21
22
23    Dated: October 21, 2020             /s/ Patrick H. Peluso
                                          Counsel for Plaintiff
24
                                          Richard T. Drury (SBN: 163559)
25                                        Rebecca Davis (SBN 271662)
26                                        Lozeau Drury LLP
                                          410 12th Street, Suite 250
27                                        Oakland, CA 94607
                                          Tel: 510-836-4200
28
                                                       6
     Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 7 of 8




 1                          Richard@lozeaudrury.com
                            Rebecca@lozeaudrury.com
 2
                            Steven L. Woodrow (pro hac vice)
 3                          Patrick H. Peluso (pro hac vice)
                            Taylor T. Smith (pro hac vice)
 4                          Woodrow & Peluso, LLC
 5                          3900 East Mexico Ave., Suite 300
                            Denver, Colorado 90210
 6                          Tel: 720-213-0675
                            swoodrow@woodrwopeluso.com
 7                          ppeluso@woodrowpeluso.com
                            tsmith@woodrowpeluso.com
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       7
             Case 3:19-cv-05711-EMC Document 67 Filed 10/21/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that a true and correct copy of the above papers was
 3   served upon counsel of record by filing such papers via the Court’s ECF system on October 21,
 4   2020.
 5
                                                   /s/       Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         8
